WASHINGTON, Circuit Justice
(charging jury). This is a claim for mesne profits in the nature of damages, the value of which you are to estimate. Against this demand, the value of the improvements when the plaintiff received possession, is a fair offset. But the plaintiff, having proved no title, except under the recovery in ejectment, can recover damages only from the time of the demise laid in the declaration of ejectment. The value of the improvements ought first to be set against the mesne profits received by the defendant, prior to that period, and after the plaintiff’s title accrued: and the balance only, if any, may properly be deducted from the rents and profits to which the plaintiff was entitled subsequent to the demise.
Verdict for upwards of 2,000 dollars.